DETAILED ACTION
This Office Action is response to the application (17018892) filed on 9/11/20

Election/Restrictions
This application contains claims directed to the following patentably distinct species: 

I.	Claims 1-13 are drawn to A method of establishing one or more links for an integrated access and backhaul for a network, the network including a non-terrestrial node and a terrestrial node, the method comprising:
determining, by one or more processors of the non-terrestrial node, a plurality of links to form with a number of nodes in the network;
causing, by the one or more processors, the plurality of links to be formed with the number of nodes in the network;
determining, by the one or more processors, a plurality of routing paths for backhaul between the non-terrestrial node to a central server;
providing, by the one or more processors, instructions for backhaul between the non- terrestrial node and the central server using the plurality of routing paths; and
transmitting, by the one or more processors, a first set of data to backhaul via a first routing path of the plurality of routing paths and a second set of data to backhaul via a second routing path of the plurality of routing paths.

II.	Claims 14-20 are drawn to A method of configuring a network to provide integrated access and backhaul, the network including a non-terrestrial node and a terrestrial node, the method comprising:
receiving, by one or more processors of a network controller, status information from nodes of the network, the status information including a location of the non-terrestrial node;
determining, by the one or more processors, available nodes and possible links in the network at a given point in time based on the received status information, the possible links including a first access or backhaul link between the non-terrestrial node and a first available node of the network and a second access or backhaul link between the non-terrestrial node and a second available node of the network;
receiving, by the one or more processors, demand information related to data to be transmitted through the network or related to bandwidth requirements for servicing user equipment in a given geographic area at the given point in time;
determining, by the one or more processors, an overall network configuration that includes the first access or backhaul link and the second access or backhaul link based on the received demand information; and
sending, by the one or more processors, instructions to the nodes of the network for implementing the overall network configuration and operating the first access or backhaul link and the second access or backhaul link at the given point in time.

Inventions I & II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility than subcombination II & III…See MPEP § 806.05(d).

The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Because these inventions are independent or distinct for the reasons given above and there would be a serious burden on the examiner if restriction is not required because the inventions require a different field of search (see MPEP § 808.02), restriction for examination purposes as indicated is proper.


The election of an invention or species may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. 
Should applicant traverse on the ground that the inventions or species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions or species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C.103(a) of the other invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sulaiman Nooristany whose telephone number is 571-270-1929.  The examiner can normally be reached on Monday Thru Friday: 8:30am to 5:00pm (EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/SULAIMAN NOORISTANY/Primary Examiner, Art Unit 2415